Citation Nr: 0815462	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  03-31 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of flash 
burns to the eyes, and if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active duty service with the United States 
Navy from August 1977 to July 1981.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
depression and declined to reopen a previously denied claim 
of service connection for residuals of flash burns of the 
eyes.  The veteran testified before the undersigned Veterans 
Law Judge at a personal hearing held at the RO in September 
2004.

This case was previously before the Board in January 2005, 
when the issue of whether new and material evidence to reopen 
a claim of service connection for flash burns of the eyes was 
remanded for additional development, and service connection 
for depression was denied.  The veteran appealed the denial 
of service connection for depression to the United States 
Court of Appeals for Veterans Claims (the Court), which 
granted a Joint Motion for Partial Remand in March 2006, 
returning the issue of service connection for depression to 
the Board.  The Board, in turn, remanded the matter to the RO 
for additional development and readjudication.  The Board 
notes that in the course of that remand, the RO granted in 
full several benefits sought on appeal, and the issues now 
returned to the Board, as listed above, represent the only 
issues remaining on appeal.

Unfortunately, actions taken during the most recent remand 
now require an additional remand.  The issue of service 
connection for depression is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

The Board additionally notes that a review of the claims file 
reveals several claims not previously addressed by the RO.  
In August 2003 correspondence, the veteran stated that he 
felt entitled to "100% with unemployability."  This would 
appear to be a claim for a total disability rating based on 
individual unemployability (TDIU).  Further, the veteran has 
raised the issue of service connection for post traumatic 
stress disorder (PTSD) several times in the course of his 
appeal, often in conjunction with his claim of service 
connection for depression.  He has alluded to several 
stressor events, and has presented evidence of a current 
diagnosis.  The RO has taken no action on this claim.  Both 
the claim for TDIU and for service connection for PTSD are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Service connection for residuals of flash burns of the 
eyes was denied in a July 1994 Board decision on the grounds 
that no injury was shown in service, and there was no 
evidence of a current chronic disability.  This decision is 
final.

2.  Evidence received since July 1994 has not been previously 
considered by agency decision makers, is not cumulative or 
redundant of the evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.

2.  Currently diagnosed presbyopia is a form of refractive 
error.

4.  There is no evidence of a flash burn injury of the eyes 
in service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a claim of service 
connection for residuals of a flash burn injury to the eyes 
has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

2.  Service connection for residuals of a flash burn injury 
of the eyes is not warranted.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  Proper notification must also invite the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Court has interpreted VA's duty to notify in the context 
of various categories of claims.  In Kent v. Nicholson, 20 
Vet. App. 1 (2006), the Court clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  Although the notice sent to the veteran 
in January and May 2005, and in October 2006, did inform him 
of the need to submit new and material evidence and of the 
elements of the underlying claim, the correspondence failed 
to properly address the basis for the prior denial.  The 
Board finds such error to be harmless, however, in light of 
the below decision to reopen the claim of service connection. 

With respect to claims of service connection, the Court held 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

Here, the duty to notify regarding the claims of service 
connection was not satisfied prior to the initial unfavorable 
decision on the claim by the AOJ.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

The VCAA duty to notify was satisfied subsequent to the 
initial AOJ decision by way of a letter sent to the appellant 
in October 2006 that fully addressed all notice elements.  
The letter informed the appellant of what evidence was 
required to substantiate the claims and of the appellant's 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ, and was informed of 
the assignment of evaluations and effective dates should a 
benefit be granted.  Although the notice letter was not sent 
before the initial AOJ decision in this matter, the Board 
finds that this error was not prejudicial to the appellant 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
her or his claim and given ample time to respond, but the AOJ 
also readjudicated the case by way of a supplemental 
statement of the case issued in February 2008 after the 
notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records from the VA medical center (VAMC) at Togus and from 
the VA-associated clinic at Northeast Kingdom, as well as the 
complete record upon which the Social Security Administration 
based its disability determination.  The RO also obtained the 
records of the Weeks MC on behalf of the veteran, and 
complete service personnel records..  The veteran submitted 
private medical records from Dr. HJR of the CMO and 
associated clinic, Dr. FAG, Dr. W, Dr. LTC, and Dr. BR.  The 
veteran also obtained and submitted medical records created 
in support of his workers' compensation claim in 1990, and 
provided a complete copy of his service medical records, 
apparently retained by him upon leaving the Navy Reserves.  
The veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge in September 2004.  

The veteran was not afforded a VA examination in connection 
with the issue decided here.  In determining whether the duty 
to assist requires that a VA medical examination be provided 
or medical opinion obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The RO determined, and 
the Board agrees, that no examination is warranted in this 
case.  While there is evidence of current disability and 
indications of a possible relationship to service, there is 
no evidence of disease or injury in service.  

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  The RO performed all development required by 
the Court and the Joint Motion, and directed in the September 
2006 remand.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

The RO has repeatedly declined to reopen the veteran's claim 
of service connection for residuals of flash burns of the 
eyes over the course of this appeal, finding that the newly 
submitted evidence does not address the unestablished fact of 
a nexus between service and current disability.  The Board 
disagrees, and finds that the claim must be reopened.

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  The veteran's 
claim of service connection was finally disallowed in a July 
1994 Board decision on the dual grounds that there was no 
evidence of a current disability and there was no evidence of 
a nexus to service.

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The current 
claim was received in July 2002.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

At the time of the July 1994 Board decision, the evidence 
consisted of a Navy entrance examination dated in November 
1976 and service personnel records.  The National Personnel 
Records Center (NPRC) had certified that all available 
records had been supplied, and the veteran had failed to 
report for several VA examinations.  

Since the July 1994 Board decision, additional service 
medical records have been submitted b the veteran, as well as 
private medical records describing a current vision 
impairment and discussing the etiology of such.  Moreover, 
the veteran has offered testimony regarding the onset of his 
vision problems and use of eyeglasses beginning in service.  
This evidence is new in that it was not previously available 
to or considered by agency decision makers, and it is not 
cumulative or redundant of evidence already of record.  It is 
material in that it addresses unestablished elements of the 
veteran's claim, and raises the reasonable possibility of 
substantiating the claim.  The veteran's claim of service 
connection for residuals of flash burns of the eyes must be 
reopened.

Service Connection

The Board has recharacterized the issue here to include the 
underlying question of service connection for residuals of 
flash burns.  The RO limited its inquiry to the question of 
whether new and material evidence had been submitted, 
although notice was provided with regard to the elements of 
the underlying claim.  The veteran, for his part, has focused 
his arguments and submission of evidence on the underlying 
question of service connection, and not on whether new and 
material evidence has been submitted.  In light of the ample 
notice to the veteran of the elements of a service connected 
claim, and the meaningful opportunities to submit evidence 
and argument regarding those elements, the Board finds that 
the veteran would not be prejudiced by a consideration of the 
claim on the merits, even though the RO has not considered 
the merits.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  The currently claimed residuals of a flash burn 
injury are not a presumptive condition listed in 38 C.F.R. 
§ 3.309(a).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  Here, the veteran has not alleged, nor does the 
evidence reflect, any causal relationship between an alleged 
vision impairment and any service connected disability.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialize d education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Service medical records reveal that on entry into active 
duty, the veteran reported no history of eye trouble.  He 
initially indicated he wore glasses, but that response is 
crossed out and the box for "no" is checked.  Examination 
showed distant visual acuity of 20/20 bilaterally.  In 
February 1979, optometry clinic records indicate the veteran 
was tested for visual acuity.  His vision was 20/20 on the 
left, and 20/25 on the right.  The examiner indicated testing 
was done without prescription.  Safety glasses were provided 
to the veteran.  In November 1980, the veteran complained of 
burning, itching eyes; he reported that he had been doing 
near work.  He denied any eye injuries or procedures.  
Unaided distance vision was 20/20 bilaterally.  A retinoscopy 
was performed, but no scarring was noted.  The veteran was 
prescribed glasses.  On may 1981 examination for separation 
from active duty, the veteran reported eye trouble, and the 
examiner noted that he wore glasses.  Visual acuity was 20/20 
on the left and 20/25 on the right.  During a November 1982 
examination for re-enlistment in the Naval Reserves, the 
veteran indicated he had sustained an injury of the left 
eyelid.  He wore glasses for reading only, and his visual 
acuity was listed as 20/20 bilaterally.  There is no 
indication of a flash burn injury during service.  There is 
no complaint of or treatment for any such condition, though 
the veteran did weld in service.

The veteran has submitted private ophthalmology records from 
Dr. W from February 1970 to September 1986.  Pre-service 
records show normal vision and no chronic complaints.  In May 
1982, the veteran was treated for a left eye injury; he was 
struck in the eye by a tire iron at work and lacerated the 
upper and lower lids.  Sutures were required.  In July 1983, 
Dr. W indicated the glaucoma was suspected, though that 
diagnosis was never made.  Increased ocular pressure was 
monitored through 1985, and in 1986, a foreign body was 
removed from the left cornea.  

Dr. LTC's ophthalmology records from February 1998 to July 
2005 reveal that in February 1998 the veteran reported a 
history of trauma from a tire iron and a foreign body, but he 
did not report flash burns.  He stated he used to wear 
glasses for reading and night driving, but had lost them two 
years prior.  A new prescription for glasses was given.  No 
physical damage was indicated.  In October 2000 the veteran 
reported his vision had worsened and he was relying more on 
his glasses.  The veteran continued to report problems with 
near vision; rising ocular pressure was noted and glaucoma 
monitoring was begun.  In June 2005, the veteran complained 
of occasional hazy vision and reported a history of scarring 
of the right eye due to a flash burn in service in 1978.  The 
doctor made no physical findings related to residuals of a 
flash burn; the corneas were consistently noted to be clear. 
She related no current visual impairment to the alleged flash 
burns.

During the personal hearing before a decision review officer 
at the RO in December 2003, the veteran testified that while 
assisting in welding aboard ship during service, he was flash 
burned by the reflection on the stainless steel being worked.  
He stated that his left eye was patched for 2 days and his 
right eye was patched for 5 days.  He indicated he began 
wearing glasses after that time.  The veteran offered 
substantially the same testimony before the undersigned in 
September 2004 during a Travel Board hearing held at the RO.  

The Board finds that while a current vision disability is 
diagnosed, the preponderance of the evidence is against a 
finding of a relationship to service.  First, the Board notes 
that the currently diagnosed presbyopia, or difficulty 
focusing on near objects, is a refractive error, and is not, 
by regulation, a service connectable disability.  38 C.F.R. 
§ 3.303(c).  As a matter of law, the claim must be denied 
with respect to the current disability.

Moreover, even if presbyopia were subject to service 
connection, the weight of the evidence shows no injury or 
disease in service.  The veteran has alleged a severe burn 
injury from electrical arc while on fire watch for a welder.  
While this activity is consistent with his duties in service, 
treatment records reveal no complaints of such injury or 
treatment for any particular injury.  There is no evidence of 
a need for bandaging of the eyes for two to five days, as the 
veteran has alleged.  Further, when asked about a history of 
problems with his eyes on periodic examinations in service, 
the veteran made no reference to such an injury.  He reported 
itching as a result of "near work" and strain, but 
specifically denied trauma or other injury in 1980, after his 
alleged flash burn.  Similarly, private medical records show 
no reference to flash burns until 2005, despite repeated and 
regular check ups by his eye doctor.  Further, the doctor 
makes no physical findings supporting his allegation and no 
diagnosis other than the presbyopic condition.  The sole 
evidence of the alleged injury is the testimony of the 
veteran, and in light of the medical evidence showing no such 
injury and in fact contradicting his allegation, the Board 
must find that the weight of the evidence is against the 
veteran's allegation.

Even if a service connectable disability should be diagnosed, 
there is no evidence of a disease or injury in service which 
could support a finding of a nexus.  The claim must be 
denied.


ORDER

New and material evidence having been received, claim of 
service connection for residuals of a burn injury of the eyes 
is reopened.

Service connection for a burn injury of the eyes is denied.


REMAND

The veteran has claimed service connection for depression as 
directly related to his military service, and the RO and the 
Board have carefully considered this claim on its merits.  In 
a February 2008 rating decision, however, the RO granted 
service connection for a back disability and bilateral carpal 
tunnel syndrome.  This action has raised an additional theory 
of entitlement for depression which must be developed and 
adjudicated.  

In VA treatment records from August 1993, and in ongoing VA 
treatment records, both doctors and the veteran have 
indicated that depression may be related to the veteran's 
physical ailments, including his now service connected back 
disability.  The RO has not developed this aspect of the 
veteran's claim of service connection, as previously there 
was no possibility of substantiating the theory.  In light of 
the decision to service connect the back disability and left 
and right extremity carpal tunnel symptoms, however, 
additional action is required.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include notice of the 
elements of a claim for secondary service 
connection.

2.  Schedule the veteran for a VA mental 
disorders examination.  The claims file 
must be reviewed in conjunction with the 
examination.  The examiner should indicate 
all current psychiatric diagnoses, and 
should opine as to whether any diagnosed 
mental disorder is at least as likely as 
not related to the veteran's service 
connected disabilities.  The examiner 
should also opine as to whether any 
currently diagnosed disorder at least as 
likely as not had its onset in service or 
due to some in-service incident or 
disease.

3.  Thereafter, the RO should review the 
claims file to ensure that all the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated.  The RO should then 
readjudicate the claims on appeal.  If any 
benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  A lack of 
cooperation may be considered the equivalent of a failure to 
report.






______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


